UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 MOD HOSPITALITY, INC. (Exact name of registrant as specified in Charter) NEVADA 000-24723 88-0393257 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 11710 Old Georgetown Road, Suite 808
